*600Opinion on Motion for Rehearing.
(Submitted December 5, 1916. Decided December 14, 1916.)
MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
In their motion for rehearing, counsel for respondent direct our attention to the fact that in the opinion heretofore rendered we held in effect that the original contract had been modified by an unexecuted oral agreement. Such was not our purpose. The use of the word oral in the opinion was a mere inadvertence and the term will be eliminated. There is nothing in the evidence to warrant the assumption that the subsequent agreement was oral. If it is one required to be in writing, the law presumes it was in writing. It was not our purpose to prejudge the character of the subsequent agreement or to consider it further than was necessary to determine that there was a material variance between plaintiff’s pleading and proof, rather than a complete failure of proof, and we reached our conclusion by adopting respondent’s theory—repeatedly referred to in his brief—that the subsequent agreement amounted only to a modification of the original- contract, rather than a substitution for it.
We considered the ease from the standpoint of the parties when the motion for nonsuit was made, and it was our purpose to leave them in the position which they occupied when respondent asked leave of court to amend his complaint. We said: “The request to amend should have been granted,” and we remanded the cause in order that plaintiff might have the relief which he asked from the trial court, but which was denied him.
It is not for this court to say what proceedings shall be had in the ease after the amendment is made, or whether it is possible for plaintiff to succeed upon his complaint as amended.
The opinion heretofore delivered is amended as indicated, and the motion for rehearing is denied.

Rehearing denied.

Mr. Justice Sanner concurs.
Mr. Chief Justice Brantly, having been absent, took no part in the original opinion and takes no part in this.